                Case 2:18-cv-00302-JCC Document 132 Filed 03/02/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    INTERNATIONAL NEWS INC.,                               CASE NO. C18-0302-JCC
10                               Plaintiff,                  MINUTE ORDER
11              v.

12    10 DEEP CLOTHING INC.,

13                               Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend certain
18   deadlines (Dkt. No. 131). The Court, having thoroughly considered the motion and the relevant
19   record and finding good cause, hereby GRANTS the motion. Relevant deadlines are extended as
20   follows:
21          1. The deadline for Defendant to file its opposition to Plaintiff’s motion for entry of
22                   judgment pursuant to Fed. R. Civ. P. 54(b) (Dkt. No. 121) is extended to March 22,
23                   2021;
24          2. The deadline for Plaintiff to file a reply in further support of its motion is extended to
25                   April 5, 2021; and
26          3. The Clerk is DIRECTED to renote Plaintiff’s motion for entry of judgment (Dkt. No.


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
           Case 2:18-cv-00302-JCC Document 132 Filed 03/02/21 Page 2 of 2




 1           121) to April 5, 2021.

 2

 3           DATED this 2nd day of March 2021.

 4                                               William M. McCool
                                                 Clerk of Court
 5
                                                 s/Paula McNabb
 6
                                                 Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
